DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carlos Tellez-Rodriguez on 07/27/2022.

The application has been amended as follows: 

Amend claim 1 as follows:
Insert “a” before “nonwoven” in line 3
Replace “1200” with “1,200” in line 3
Insert “wherein the low glass transition temperature (Tg) polymer is an aqueous copolymer dispersion of acrylic acid ester and styrene possessing a glass transition temperature (Tg) in the range of -10 to 50 degrees Celsius” after “polymer” and before “;” in line 6
Insert “wherein the high glass transition temperature (Tg) polymer is an aqueous copolymer dispersion of ethyl acrylate and methyl methacrylate possessing a glass transition temperature (Tg) in the range of 10 to 135 degrees Celsius” after “polymer” and before “;” in line 8
Insert “prior to impregnation with said polymeric matrix composition” after “web” and before “;” in line 11. 
Insert “prior to impregnation with said polymeric matrix composition, air flow resistivity being determined in accordance with ASTM C-522” after “web” and before”;” in line 13
Insert “, as determined in accordance with ASTM E-2611” after “Hz” and before “.” in line 15 

Claim 1 should read as follows:
A conformable noise control article for a motor vehicle comprising:
a nonwoven fiber web with a density between 100 to 1,200 gsm that is impregnated with a polymeric matrix composition, said polymeric matrix composition comprising:
15-25% by weight, relative to the overall weight of the polymeric matrix composition, of a low glass transition temperature (Tg) polymer, wherein the low glass transition temperature (Tg) polymer is an aqueous copolymer of acrylic acid ester and styrene possessing a glass transition temperature (Tg) in the range of -10 to 50 degrees Celsius; 
10-50% by weight, relative to the overall weight of the polymeric matrix composition, of a high glass transition temperature (Tg) polymer, wherein the high glass transition temperature (Tg) polymer is an aqueous copolymer of ethyl acrylate and methyl methacrylate possessing a glass transition temperature (Tg) in the range of 10 to 135 degrees Celsius;
wherein the density of the noise control article is at least ten times more than the density of the nonwoven fiber web prior to impregnation with said polymeric matrix composition; 
wherein the noise control article has an air flow resistivity at least ninety times greater than the air flow resistivity of the nonwoven fiber web prior to impregnation with said polymeric matrix composition, air flow resistivity being determined in accordance with ASTM C-522;
wherein the noise control article exhibits a sound transmission loss (STL) in the frequency spectrum of 125 to 5,000 Hz, as determined in accordance with ASTM E-2611.

Cancel claims 2-3
Amend claim 4 as follows:
Delete “, the low (Tg) polymer is an aqueous copolymer dispersion of acrylic acid ester and styrene, the high (Tg) polymer is an aqueous copolymer of ethyl acrylate and methyl methacrylate”
Amend claim 5 as follows:
Insert “noise” after “the” and before “article” in line 1
Replace “5000” with “5,000” in line 2. 
Replace “1000” with “1,000” in line 3. 
Insert “as determined in accordance with ASTM E-2611” after “hours” in line 3.
Amend claim 6 as follows:
Insert “noise” after “the” and before “article” in line 1
Insert “as determined using a reverberation chamber method according to ASTM E 90 or JIS 1441” after “sources” in line 4. 
Amend claim 7 as follows:
Replace “1000” with “1,000” in line 2.
Replace “7700” with “7,700” in line 3. 
Amend claim 8 as follows:
Insert “noise” after “the” and before “article” in line 1
Amend claim 10 as follows:
Insert “noise” after “the” and before “article” in line 1
Replace “1500” with “1,500” in line 2.
Replace “4500” with “4,500” in line 2.
Insert “sound transmission loss is determined in accordance with ASTM E-2611” after “web” in line 3. 
Amend claim 12 as follows:
Delete “high (Tg) and low (Tg)” in lines 1-2. 
Insert “low (Tg) and high (Tg)” after “the” in line 1 and before “polymers” in line 2. 
Amend claim 13 as follows:
Insert “one or more” after “the” and before “additives” in line 2. 
Amend claim 14 as follows:
Insert “one or more” after “the” and before “additives” in line 2. 
Amend claim 15 as follows:
Insert “one or more” after “the” and before “fillers” in line 2. 
Amend claim 16 as follows:
Insert “one or more” after “the” and before “fillers” in line 1. 
Amend claim 17 as follows:
Delete “stretchability” in line 2. 
Insert “drawability” after “a” and before “up” in line 2. 
Amend claim 18 as follows:
Insert “noise” after “the” and before “article” in line 1

Amend the specification as follows:
Delete “high (Tg) and low (Tg)” in line 6 of page 10. 
Insert “low (Tg) and high (Tg)” after “the” in line 6 of page 10. 
Delete “stretchability” in line 18 on page 10. 
Insert “drawability” before “up “ in line 17 on page 10. 
Delete 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Amend Figure 1 such that it includes the unit air flow resistivity (rayl/m) on the y-axis.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a conformable noise control article for a motor vehicle comprising:
a nonwoven fiber web with a density between 100 to 1,200 gsm that is impregnated with a polymeric matrix composition, said polymeric matrix composition comprising:
15-25% by weight, relative to the overall weight of the polymeric matrix composition, of a low glass transition temperature (Tg) polymer, wherein the low glass transition temperature (Tg) polymer is an aqueous copolymer of acrylic acid ester and styrene possessing a glass transition temperature (Tg) in the range of -10 to 50 degrees Celsius; 
10-50% by weight, relative to the overall weight of the polymeric matrix composition, of a high glass transition temperature (Tg) polymer, wherein the high glass transition temperature (Tg) polymer is an aqueous copolymer of ethyl acrylate and methyl methacrylate possessing a glass transition temperature (Tg) in the range of 10 to 135 degrees Celsius;
wherein the density of the noise control article is at least ten times more than the density of the nonwoven fiber web prior to impregnation with said polymeric matrix composition; 
wherein the noise control article has an air flow resistivity at least ninety times greater than the air flow resistivity of the nonwoven fiber web prior to impregnation with said polymeric matrix composition, air flow resistivity being determined in accordance with ASTM C-522;
wherein the noise control article exhibits a sound transmission loss (STL) in the frequency spectrum of 125 to 5,000 Hz, as determined in accordance with ASTM E-2611.

The closest prior art includes Kikuchi et al. (US 4,112,175), LeStarge (US 2004/0211934), and Dimmer (US 2016/0311381). 

	Kikuchi et al. (US 4,112,175) teaches a sound insulating sheet comprising a nonwoven fiber fabric impregnated with a vinyl chloride polymer. The nonwoven web has a sound transmission loss in the frequency spectrum of 1,000 Hz. The nonwoven web has a density of 500 gsm prior to impregnation. The impregnated nonwoven has a density of 1000 gsm. See, e.g., abstract and col. 8, line 64 – col. 9, line 10. 

	LeStarge (US 2004/0211934) teaches an aqueous composition for acoustic damping coatings comprising a mixture of acrylate polymers. One polymer has a glass transition temperature greater than 0 degrees C (e.g., 15 to 35 degrees C.) and another polymer is elastomeric and has a Tg less than 0 degrees C (e.g., -10 to -30 degrees C). See, e.g.¸ abstract and paragraph [0007]. 

	Dimmer (US 2016/0311381) teaches a polymer dispersion for producing sound deadener compositions comprising at least one polymer. The polymer has a two-state polymerization. The two-phase polymer particles comprising a polymer P1 having a glass transition temperature in the range of -40 to 40 degrees Celsius and a polymer P2 having a glass transition temperature in the range of 50 to 120 degrees Celsius. See, e.g., abstract and paragraphs [0045] and [0047-0052]. 

	None of these references alone or combined teaches the specific polymeric matrix compositing comprising: 15-25% by weight, relative to the overall weight of the polymeric matrix composition, of a low glass transition temperature (Tg) polymer, wherein the low glass transition temperature (Tg) polymer is an aqueous copolymer dispersion of acrylic acid ester and styrene possessing a glass transition temperature (Tg) in the range of -10 to 50 degrees Celsius; 10-50% by weight, relative to the overall weight of the polymeric matrix composition, of a high glass transition temperature (Tg) polymer, wherein the high glass transition temperature (Tg) polymer is an aqueous copolymer dispersion of ethyl acrylate and methyl methacrylate possessing a glass transition temperature (Tg) in the range of 10 to 135 degrees Celsius. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-18 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./
Examiner, Art Unit 1789